Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Status of Claims
Claims 2, 10, 13, and 16  have been amended.  Claims 2-21, as filed 07/03/2020, are examined herein.   No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
The objection to claim 13 is withdrawn in light of Applicant’s amendment.
Regarding the rejection under 35 USC 101, Applicant argues (pages 7-10 of the Remarks dated 09/22/2022)  that the amended claims are directed to a practical application because they integrate the exception into a practical application. (Step 2A prong 2) Specifically, Applicant argues that the “modification of the user interface … expand … to display at least one of the initial credit score simulation parameters” is a meaningful limit on the judicial exception.  The Examiner respectfully disagrees. Display of an expanded list of scenarios is discussed in the application at [0066], [0075-0077], and [0082], inter alia.  However, what is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). 
The October 2019 Update clarifies how additional elements can impose meaningful limits on a recited judicial exception:
“Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int'l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update, page 13) 
Drawing attention to the emphasized section, improvements in the judicial exception itself (e.g. a recited fundamental economic concept) is not an improvement in technology. In the current case, regardless of whether or not applicant' s invention improves automatically generating credit score simulation information, improving a method, algorithm, or process of credit score simulation absent of any technological modification, would be an improvement to the business process of credit score simulation, but does not improve computers or technology. 
What Applicant is asserting is, if anything, an improvement to the business process of automatically generating credit score simulation information, which is a fundamental economic practice and non-statutory subject matter. (Alice Corp v. CLS Bank International 573 US 204 (2014)) Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Regarding the rejection under 35 USC 102, Applicant argues (pages 9-12 of the Remarks) that  the cited reference does not teach modification of a user interface to expand a portion of the user interface to display at least one of the initial credit score simulation parameters. This argument is not The examiner finds this argument to be moot in view of new grounds of rejection in regards to claims 2-21.

Claim Rejections - 35 USC § 101
Claim(s) 2-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 2 is directed to a “system for predicting changes to credit scores”. 
Claim 2 is directed to the abstract idea of “predicting changes to credit scores” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 2  recites “access, …, credit data associated with a user, wherein the credit data includes a credit score for the user; … receiving an indication of a target credit score for the user; receive the indication of the target credit score from the user via …; generate an initial credit score simulation scenario associated with respective initial credit score simulation parameters for the target credit score based on the credit data; cause modification of the user interface to expand a portion of the user interface to display at least one of the initial credit score simulation parameters; receive an indication of an updated target credit score from the user interface via …; and generate an updated credit score simulation scenario with respective updated credit score simulation parameters based on the updated target credit score.”  Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “hardware processors, a database, a user interface, and a user interface control”  represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of predicting changes to a credit score.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of predicting changes to a credit score using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Claims 10 and 16 each recite the same abstract idea and are rejected for similar reasons. 
The dependent claims recite additional elements. Claims 3 and 11: “hide display of the initial credit score simulation parameters; and display an expanded view of the updated credit score simulation scenario adjacent to the first user interface control.” These limitations represent the use of a computer as a tool to display data. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of predicting changes to a credit score. 
Claims 4 and 6: “…wherein the … user interface control comprises a sliding bar, and wherein the indication of the updated target credit score from the user is received based at least in part on user interaction with the sliding bar.” These limitations represent the use of a computer as a tool to receive input from the user. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of predicting changes to a credit score. Claims 5: “wherein the user interface further comprises a second user interface control for a target time frame for the target credit score, and wherein the one or more hardware processors are further configured to receive an indication of an updated target time frame from the user interface, wherein to generate the updated credit score simulation scenario is further based on the updated target time frame.” These limitations represent the use of a computer as a tool to receive input from the user and preform calculations. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of predicting changes to a credit score. 
Claims 7 and 8: “wherein the database is local to the system.”, “wherein the database is external to the system.”  These limitations represent the use of a computer as a tool to store data. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of predicting changes to a credit score. 
Claim 9: “wherein the initial credit score simulation parameters comprise at least one of: paying off at least a certain portion of outstanding debts, making payments on time over a certain period of time, changing an average age of accounts, changing an amount of available credit, applying for a new loan, or applying for a new credit card.”  These/this limitation(s) represent the use of a computer as a tool to make calculations. Therefore, the additional element(s) do(es) not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of predicting changes to a credit score
Claim 12: “wherein the at least one initial credit score simulation parameter in the updated user interface is displayed in a color that reflects a credit risk associated with the parameter. These/this limitation(s)  represent the use of a computer as a tool to display data. Therefore, the additional element(s) do(es) not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of predicting changes to a credit score.
 Claim 13: “wherein the first user interface control comprises a rotary dial.” These/this limitation(s) represent the use of a computer as a tool to receive input from the user. Therefore, the additional element(s) do(es) not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of predicting changes to a credit score.
Claim 14: “…wherein the user interface further comprises an indication of a positive or negative effect on a credit score corresponding to the initial credit score simulation parameters.” Claim 15: “wherein the user interface further comprises an indication of an expected credit score change over time in response to a user performing actions recommended in association with the at least one initial credit score simulation parameter.” Claim 17: “wherein the generated user interface data includes a plurality of graphical indications in spatial relationship for each of the initial credit score simulation parameters, wherein the graphical indications indicate positive, neutral, or negative effect on credit scores.” These/this limitation(s) represent the use of a computer as a tool to display data. Therefore, the additional element(s) do(es) not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of predicting changes to a credit score.
  Claim 18: “wherein the computer-executable instructions further cause the one or more processors to at least: hide display of the initial credit score simulation parameters; and display an expanded view of the updated credit score simulation scenario, wherein the expanded view of the updated credit score simulation scenario includes (a) a first time frame in spatial relation with a first simulated credit score and (b) a second time frame in spatial relation with a second simulated credit score, wherein the second time frame is longer than the first time frame.” These/this limitation(s) represent the use of a computer as a tool to display data. Therefore, the additional element(s) do(es) not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of predicting changes to a credit score
Claim 19: “wherein the expanded view of the updated credit score simulation scenario includes one or more user input controls to receive one or more score simulation parameters associated with the corresponding updated credit score simulation parameter.” These/this limitation(s) represent the use of a computer as a tool to receive user input. Therefore, the additional element(s) do(es) not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of predicting changes to a credit score
Claim 20: “wherein to display the expanded view of the updated credit score simulation scenario includes: determining that data corresponding to the expanded view of the updated credit score simulation scenario is cached on a user computing device; and updating the user interface to include the expanded view to be positioned in spatial relation with the first user interface control.” These/this limitation(s) represent the use of a computer as a tool to carry out calculations and display data. Therefore, the additional element(s) do(es) not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of predicting changes to a credit score 
Claim 21: “wherein the expanded view is positioned adjacent to the first user interface control.” These/this limitation(s)  represent the use of a computer as a tool to display data. Therefore, the additional element(s) do(es) not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of predicting changes to a credit score
These additional elements represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of predicting changes to a credit score. Dependent claims 2-9, 11-15, and 17-21 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3, 7-11, 14-16, and 18-21 are rejected under 35 U.S.C. 103 as being anticipated by US 20060004654 (Kornegay) in view of US 20030167213 (Jammes).

Regarding claims 2, 10 and 16, Kornegay teaches a system, method and non-transitory computer storage medium for automatically generating credit score simulation information associated with users, the system comprising:
one or more hardware processors configured to: ([0082])
access, from a database, credit data associated with a user, wherein the credit data includes a credit score for the user; ([0007] “credit data”, [0077] “database”)
generate a user interface for display including a first user interface control for receiving an indication of a target credit score for the user; receive the indication of the target credit score from the user via the first user interface control; (FIG. 4 #410 “determine scenario(s)”; FIG. 7; FIG. 18 “increase score by ___ points.”; [0008] “user’s goal”; [0073])
generate an initial credit score simulation scenario that includes respective initial credit score simulation parameters for the target credit score based on the credit data;  (FIG. 20A “simulated actions”)
cause modification of the user interface [to expand a portion of the user interface] to display at least one of the initial credit score simulation parameters;  (FIG. 20A “refresh”)
receive an indication of an updated target credit score from the user interface via the first user interface control; and (FIG. 18 “increase score by ___ points.”; FIG. 20A “refresh”)
generate an updated credit score simulation scenario with respective updated credit score simulation parameters based on the updated target credit score. (FIG. 18 “increase score by ___ points.”; FIG. 20A “refresh”)

Kornegay does not explicitly teach, but Jammes does teach:
cause modification of the user interface to expand a portion of the user interface to display [at least one of the initial credit score simulation] parameters;
It would have been obvious, as of the effective filing date of the instant invention, to combine the credit score simulation of Kornegay  with the expansion of the user interface of Jammes because James explicitly teaches [0002-0004] the use of computers to display information (e.g. text and graphics displayable on a computer screen) and the need for improved functionality and flexibility. See MPEP 2143.I.G.

Regarding claim 3, Kornegay and James teach the system of claim 2, and Kornegay further teaches: 
wherein the one or more hardware processors are further configured to:
hide display of the initial credit score simulation parameters; and ([0074] “operate independently … batch mode”)
display an expanded view of the updated credit score simulation scenario adjacent to the first user interface control. (FIG. 20A “refresh” and showing adjacency)

Regarding claim 7, Kornegay and James teach the system of claim 2, and Kornegay further teaches 
wherein the database is local to the system. ([0077] “located in a client… ; located in a server”)

Regarding claim 8, Kornegay and James teach the system of claim 2, and Kornegay further teaches
wherein the database is external to the system. ([0077] “located in a client… ; located in a server”)

Regarding claim 9, Kornegay and James teach the system of claim 2, and Kornegay further teaches wherein the initial credit score simulation parameters comprise at least one of: 
paying off at least a certain portion of outstanding debts, making payments on time over a certain period of time, changing an average age of accounts, changing an amount of available credit, applying for a new loan, or applying for a new credit card. ([0069-0070] “paying down each tradeline”)

Regarding claim 11, Kornegay and James teach the computer-implemented method of claim 10, and Kornegay further teaches:
hiding display of the initial credit score simulation parameters; and ([0074] “operate independently … batch mode”)
displaying an expanded view of the updated credit score simulation scenario adjacent to the first user interface control, wherein the expanded view comprises descriptive text for the at least one initial credit score simulation parameter. ([0100] “simulated actions … include text.” [0118] “explanatory text”)

Regarding claim 14, Kornegay and James teach  the computer-implemented method of claim 10, and Kornegay further teaches: 
wherein the user interface further comprises an indication of a positive or negative effect on a credit score corresponding to the initial credit score simulation parameters. (FIG. 20A, [0134] “positive/negative factors”)

Regarding claim 15, Kornegay and James teach the computer-implemented method of claim 10, and Kornegay further teaches:
wherein the user interface further comprises an indication of an expected credit score change over time in response to a user performing actions recommended in association with the at least one initial credit score simulation parameter. (FIG. 20A “positive change in your credit score”, [0134-0135])

Regarding claim 18, Kornegay and James teach  the non-transitory computer storage medium of claim 16. Kornegay does not explicitly teach, but Johnson does teach wherein the computer-executable instructions further cause the one or more processors to at least:
hide display of the initial credit score simulation parameters; and ([0074] “operate independently … batch mode”)
display an expanded view of the updated credit score simulation scenario, wherein the expanded view of the updated credit score simulation scenario includes (a) a first time frame in spatial relation with a first simulated credit score and (b) a second time frame in spatial relation with a second simulated credit score, wherein the second time frame is longer than the first time frame. (FIG. 20A #3b “3 months” and #3E “1 month”; [0133] “current for one month”)

Regarding claim 19, Kornegay and James teach the non-transitory computer storage medium of claim 18,  and Kornegay further teaches:
wherein the expanded view of the updated credit score simulation scenario includes one or more user input controls to receive one or more score simulation parameters associated with the corresponding updated credit score simulation parameter. (FIG. 20A #3C1, #3D, #3E, #3F, #3J)

Regarding claim 20, Kornegay and James teach the non-transitory computer storage medium of claim 18,  and Kornegay further teaches: wherein to display the expanded view of the updated credit score simulation scenario includes:
determining that data corresponding to the expanded view of the updated credit score simulation scenario is cached on a user computing device; and ([0009] “single device”; [0042])
updating the user interface to include the expanded view to be positioned in spatial relation with the first user interface control. (FIG. 20A #3B “3 months”, #3D and #3I)

Regarding claim 21, Kornegay and James teach the non-transitory computer storage medium of claim 18, and Kornegay further teaches:
wherein the expanded view is positioned adjacent to the first user interface control. (FIG. 20A #3D and #3I)

Claim(s) 4-6, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060004654 (Kornegay) in view of US 20030167213 (Jammes) and in further view of US 20060200396 (Johnson).

Regarding claim 4, Kornegay and Jammes teaches the system of claim 2. Kornegay does not explicitly teach, but Johnson does teach:
wherein the first user interface control comprises a sliding bar, and wherein the indication of the updated target credit score from the user is received based at least in part on user interaction with the sliding bar. ([0075] “graphical knobs, slide bars … for receiving user’s commands.”)
It would have been obvious, as of the effective filing date of the instant invention, to combine the credit score simulation of Kornegay and Jammes with the “cockpit interface” (see [0075]) of Johnson, because Johnson explicitly teaches [0003-0005] the use of computer automated forecasting tools to predict aspects of business performance. See MPEP 2143.I.G.

Regarding claim 5, Kornegay and Jammes teaches the system of claim 2. Kornegay does not explicitly teach, but Johnson does teach:
wherein the user interface further comprises a second user interface control for a target time frame for the target credit score (as taught by Kornegay), and wherein the one or more hardware processors are further configured to receive an indication of an updated target time frame from the user interface, wherein to generate the updated credit score simulation scenario (as taught by Kornegay) is further based on the updated target time frame. (FIG. 4 #410 “projected future course”, #414 “examine results”; FIG. 9 #908 “time”; [0063] “time …credit score”)

Regarding claim 6, Kornegay and Jammes teaches the system of claim 5. Kornegay does not explicitly teach, but Johnson does teach:
wherein the second user interface control comprises a sliding bar, and wherein the indication of the updated target time frame from the user is received based at least in part on user interaction with the sliding bar. (FIG. 4 #410 “projected future course”, #414 “examine results”; FIG. 9 #908 “time”; [0063] “time …credit score”; [0075] “slide bars … for receiving user’s commands.”) 

Regarding claim 12, Kornegay and Jammes teaches the computer-implemented method of claim 10. Kornegay does not explicitly teach, but Johnson does teach:
wherein the at least one initial credit score simulation parameter in the updated user interface is displayed in a color that reflects a credit risk associated with the parameter.  ([0185], [0195])

Regarding claim 13, Kornegay and Jammes teaches the computer-implemented method of claim 10. Kornegay does not explicitly teach, but Johnson does teach:
wherein first user interface control comprises a rotary dial. ([0075] “graphical knobs, slide bars … for receiving user’s commands.”)

Regarding claim 17, Kornegay and Jammes teaches the non-transitory computer storage medium of claim 16. Kornegay does not explicitly teach, but Johnson does teach:
wherein the generated user interface data includes a plurality of graphical indications in spatial relationship for each of the initial credit score simulation parameters, wherein the graphical indications indicate positive, neutral, or negative effect on credit scores.  (FIG. 4 #410 “projected future course”, #414 “examine results”; FIG. 9 #908 “time”; FIG. 14;  [0063] “time …credit score”) 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030167213 (Jammes) [0103] “Expand icons, typically represented by a plus sign located inside of a small square box, are known in the art and, when selected, permit a user to examine subordinate elements of some hierarchical structure by causing icons representing the subordinate elements to be displayed on a graphical user interface.” 
US 20050080649 (Alvarez) [0096] 
US 20100131916 (Prigge) [0115] allowing users to expand or collapse views or representations of the connections between one or more of the process steps and their associated UI entities or components.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692